Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-20-00440-CV

                               IN THE INTEREST OF E.H., Jr.

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-01654
                          Honorable Richard Garcia, Judge Presiding

      BEFORE JUSTICE CHAPA, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, we REVERSE the part of the trial
court’s Final Order in Suit Affecting the Parent-Child Relationship, signed August 18, 2020, that
(1) terminates the parent-child relationship between E.H. and E.H., Jr. and (2) changes E.H., Jr.’s
last name. We REMAND the case to the trial court for further proceedings and to render orders
regarding E.H.’s conservatorship rights.

       SIGNED March 3, 2021.


                                                 _____________________________
                                                 Luz Elena D. Chapa, Justice